Name: Commission Regulation (EEC) No 878/85 of 1 April 1985 introducing a countervailing charge on cucumbers originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 4. 85 Official Journal of the European Communities No L 95/29 COMMISSION REGULATION (EEC) No 878/85 of 1 April 1985 introducing a countervailing charge on cucumbers originating in Spain markets or, in certain circumstances, on other markets ; whereas it is necessary to multiply the prices with the coefficient fixed in the first indent of Article 1 (2) of Regulation (EEC) No 270/85 ; Whereas, for Spanish cucumbers, the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these cucumbers ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (*), as last amended by Regulation (EEC) No 855/84 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a countervailing charge must be intro ­ duced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 270/85 of 31 January 1985 fixing for the 1985 marketing year the reference prices for cucumbers (3) fixed the reference price for products of class I for the month of March 1985 at 110,46 ECU per 100 kilograms net ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all repre ­ sentative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 211 8/74 (4), as last amended by Regula ­ tion (EEC) No 31 10/83 0, the prices to be taken into consideration must be recorded on the representative HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of 10,61 ECU per 100 kilo ­ grams net is applied to cucumbers (subheading 07.01 P I of the Common Customs Tariff) originating in Spain . Article 2 This Regulation shall enter into force on 3 April 1985 .(') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 130, 16 . 5. 1984, p. 1 . (3) OJ No L 28 , 1 . 2. 1985, p. 42. (4) OJ No L 220, 10 . 8 . 1974, p . 20 . 0 OJ No L 303, 5. 11 . 1983, p . 5. (6) JO No L 106, 12. 5. 1971 , p . 1 . 0 JO No L 90, 1 . 4. 1984, p . 1 . No L 95/30 Official Journal of the European Communities 2. 4. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 April 1985. For the Commission Frans ANDRIESSEN Vice-President